DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection withdrawn
The rejection of claims 1-21 under 35 U.S.C. 103 is hereby withdrawn in view of applicants’ arguments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Gary Abelev on 04/08/2021.
Claims 1 has been amended as follows:

A peptide synthesis method, comprising:
(a) condensing an amino acid having an N-terminal protected with fluorenylmethoxycarbonyl (N-Fmoc protected) or an N-Fmoc protected peptide with an 
(b) subsequently adding to the reaction system resulting from step (a) at least one amine selected from the group consisting of an alkylamine having 1 to 14 carbon atoms, an aromatic amine having 3 to 14 carbon atoms and hydroxyl amine, wherein the alkylamine or the aromatic amine is a primary or secondary amine; 
(c) thereafter de-protecting the N-terminal; and 
(d) changing a composition of a solvent dissolving the resultant C-carrier protected peptide, to crystallize and separate the C-carrier protected peptide.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A peptide synthesis method following the steps a-d as recited in the instant claim 1 which also comprises the addition of a secondary amine for scavenging the amino acid active esters (step b) is novel and non-obvious.
The closest prior art is US 2014/0088291 (hereinafter “the ‘291 publication”). ‘291 teaches a method of producing a peptide comprising the amino acid having an N-terminal protected and an amino acid having the C-terminal protected and condensing the N-terminal of the C-protected amino acid or C-protected peptide with N-Fmoc amino acid or N-Fmoc peptide to give an N-Fmoc C-protected peptide (Abstract and claim 1). The ‘291 publication further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654